Citation Nr: 0500437	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to January 
1957 and from February 1960 to January 1969.  He died in 
February 2002 and the appellant is his surviving spouse.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to service 
connection for the cause of the veteran's death.  

In November 2003, the appellant presented oral testimony 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the claims file.  

At the hearing the appellant's representative requested that 
the claim be considered under 38 C.F.R. § 3.22 which provides 
for payment of dependency and indemnity compensation (DIC) 
for survivors of certain veterans rated totally disabled at 
the time of death.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's death certificate establishes that the 
immediate cause of death was cardiopulmonary arrest, with an 
underlying cause of esophageal adenocarcinoma with metastasis 
to the brain.  

2.  At the time of the veteran's death, service connection 
was in effect for tuberculosis, far advanced, inactive, rated 
as 30 percent disabling from July 1964.  

3.  There is no evidence of record which reflects that the 
veteran's esophagel adenocarcinoma had its onset in service 
or was related to any in-service disease or injury or 
service-connected disability, to include exposure to Agent 
Orange.  


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's death certificate shows that he died in 
February 2002 of cardiopulmonary arrest due to esophageal 
adenocarcinoma with metastasis to the brain.  

His service medical records note treatment for tuberculosis 
starting in July 1956, and treatment for abdominal cramps 
with diarrhea and vomiting in May 1966.  Epigastric burning 
with nervousness was noted on separation examination in 
December 1968.  A July 1958 VA examination noted by diagnosis 
that the veteran's pulmonary tuberculosis had been inactive 
for five months, and a November 1958 review of Medical Board 
proceedings noted that his tuberculosis had probably been 
inactive since December 1957.

Private medical records from Crockett Medical Clinic dated 
from November 1995 to December 2001, from Jackson-Madison 
County Hospital from February 1996 to January 2001 and from 
Vanderbilt University Hospital in 2000, show that in June 
1997 the veteran complained of coughing spells and difficulty 
swallowing.  Later that month a consultation report by 
Jeffrey J. Kovalic, M.D, reported a two to three week history 
of dysphagia and a diagnosis of adenocarcinoma of the distal 
esophagus.  For the veteran's past medical history, Dr. 
Kovalic noted tuberculosis in 1957 and an appendectomy in 
1996.  The veteran underwent radical distal esophagectomy and 
proximal gastrectomy for carcinoma of the distal esophagus in 
October 1997.  

A VA outpatient treatment note dated in January 1998 and a VA 
examination report from October 1999 note the diagnosis of 
esophageal cancer.  The veteran told the VA examiner that he 
served in Vietnam in areas where Agent Orange had been 
sprayed but he was not sick while he was in Vietnam.  The VA 
examiner did not offer an opinion regarding the etiology of 
the veteran's cancer.  

A letter from R. W. Rhear, M.D., dated in April 2002, noted 
the veteran had had terminal esophageal cancer and had been 
on several antidepressant medications.  

At a Board hearing in November 2003, the appellant contended 
that exposure to Agent Orange in Vietnam "more than likely 
caused" the veteran's esophageal cancer.  She also testified 
that a doctor at Vanderbilt told her, or speculated, that the 
veteran's chronic rhinitis and sinusitis were directly 
related to the development of his gastroesophageal reflux 
disease (GERD) and the veteran's GERD was the primary cause 
of his cancer.  The appellant could not specifically identify 
this doctor.  She also said the veteran was treated for 
diabetes and put on a diabetic diet by a doctor at Crockett 
Medical Clinic, but that doctor had left the county and the 
records were unavailable.  The appellant noted the veteran's 
acid reflux problems started several years ago.  She said the 
veteran started taking Rolaids after his return from Vietnam 
and that his acid reflux problems also started after service 
in Vietnam.  They also asserted that the veteran's service-
connected pulmonary disease affected a vital organ and 
contributed to his death.  He had had difficulty breathing 
for many years.

II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(b) (2004).  In this case, VA's duties 
have been fulfilled to the extent possible.  
 
Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
appellant from the RO dated in April 2002.  The veteran was 
told of the requirements to successfully establish service 
connection for death benefits, advised of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's medical records are on file as available, as set 
forth below.  The appellant indicated that she received a 
medical opinion linking the veteran's rhinitis and sinusitis 
to his gastroesophageal reflux disease from a doctor at 
Vanderbilt University Hospital but could not recall the name 
of the doctor.  Similarly, she said another doctor that 
treated the veteran for diabetes had since left the county 
and no one knew where those records were.  Without specific 
information, it would be futile for VA to conduct additional 
development of the record.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  There is 
no indication of any additional and available relevant 
records that the RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  A medical opinion is unnecessary in this 
case.  The evidentiary record does not show that the listed 
causes of the veteran's death are associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  That the veteran is 
deceased, i.e., the current disability requirement has been 
met, see Carbino v. Gober, 10 Vet. App. 507, 509 (1997), does 
not by itself trigger the Secretary's obligation under 
§ 5103A(d) of providing a medical examination or obtaining a 
medical opinion.  Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  

B.  Cause of death

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  The service-connected disability will be 
considered as the primary cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Malignant tumors shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
degree of 10 percent within one year after discharge from 
service.  38 C.F.R. §§ 3.307, 3.309 (2004). 

Establishing service connection requires medical evidence of 
a current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant contends that the cause of the veteran's death 
is attributable to service, specifically his presumed 
exposure to Agent Orange in Vietnam.  

The veteran served in the Republic of Vietnam during the 
Vietnam era, and there is no affirmative evidence that he was 
not exposed to an herbicide agent during that service.  
Accordingly, he is presumed to have been exposed to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004); see also 
38 U.S.C.A. § 1116(f) (West 2002).  

In her Form 9 and a letter, both dated in May 2003, the 
appellant contends that VA cannot discriminate between 
different types of cancers when determining whether a cancer 
was caused by Agent Orange.  However, the disabilities 
specified at 38 C.F.R. § 3.309(e) do not include esophageal 
cancer, and the Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
67 Fed. Reg. 42600-42608 (2002).  Therefore, presumptive 
service connection is not established.

Notwithstanding the foregoing, regulations provide that 
service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

However, there is no competent evidence relating the cause of 
the veteran's death to any in-service disease or injury or to 
his service-connected disabilities.  The service medical 
records show treatment for tuberculosis starting in July 1956 
and for abdominal cramps in May 1966.  The veteran was not 
diagnosed with cancer until June 1997, 28 years after leaving 
service.  The service medical records do not show any 
evidence of esophageal cancer and the claims file does not 
contain any medical opinion linking the veteran's cancer to 
any in-service illness or injury.  

At the time of the veteran's death, service connection was in 
effect for pulmonary tuberculosis rated as 30 percent 
disabling.  It is contended that the pulmonary tuberculosis 
contributed to the veteran's death because it affected a 
vital organ.  Service-connected diseases involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  Even where the primary cause of death is by its 
nature so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  However, it would not generally be reasonable to hold 
that a service-connected condition accelerated death unless 
such condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(3),(4) (2004).

Here, the evidence shows that the veteran's pulmonary 
tuberculosis had been inactive since at least 1958; no 
recurrences have been shown since that time.  There is no 
evidence that his service-connected pulmonary tuberculosis 
was progressive or debilitating during the last several years 
of his life nor do the clinical records from 1995 to the time 
of his death show any reference to tuberculosis as active or 
involved in his death.  The only reference to tuberculosis in 
these clinical records is historical in nature.  The evidence 
does not show that the veteran's service-connected pulmonary 
tuberculosis contributed in any way to his death.  The claim 
fails without any clinical evidence or competent opinion 
etiologically linking the cause of the veteran's death to 
service or to his service-connected pulmonary tuberculosis.  

The Board also notes that there is no medical evidence to 
support the appellant's contention that the veteran had 
chronic sinusitis that caused GERD which, in turn, caused his 
cancer.  There is no competent medical opinion suggesting 
that GERD or sinusitis caused his esophageal cancer or that 
GERD and/or sinusitis contributed in any significant way to 
his death.  Similarly, the evidence does not show that the 
veteran had diabetes, as contended by the appellant, or that 
diabetes played any part in his death.

As to the appellant's assertions that the veteran's death was 
connected to his service, she is not competent to establish 
that the veteran's death was related to his service.  There 
is no indication that she possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons provided above, the preponderance of evidence 
is against the appellant's claim for entitlement to service 
connection for the cause of the veteran's death, based either 
on a presumption due to herbicide exposure, directly, or by 
contribution.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 3.102 (2004).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


